

Exhibit 10.1


SECOND AMENDMENT TO
AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT


THIS SECOND AMENDMENT TO AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT (this
“Amendment”), dated as of April 29, 2016, is by and among ADVANCED MICRO
DEVICES, INC., a Delaware corporation (“Parent”), AMD INTERNATIONAL SALES &
SERVICE, LTD., a Delaware corporation (“AMDISS”; together with Parent each,
individually, a “Borrower” and, collectively, the “Borrowers”), ATI TECHNOLOGIES
ULC, an Alberta unlimited liability corporation (the “Canadian Guarantor” and
together with the Borrowers, the “Obligors”), the Lenders (as defined below)
party hereto, and BANK OF AMERICA, N.A., as agent for the Lenders (in such
capacity, the “Agent”). Capitalized terms used herein and not otherwise defined
herein shall have the meanings ascribed thereto in the Loan Agreement (defined
below).


W I T N E S S E T H


WHEREAS, the Obligors, certain banks and financial institutions from time to
time party thereto (the “Lenders”), and the Agent are parties to that certain
Amended and Restated Loan and Security Agreement dated as of April 14, 2015, and
amended by that certain First Amendment to Amended and Restated Loan and
Security Agreement dated as of June 10, 2015 (as amended, modified, extended,
restated, replaced, or supplemented from time to time, the “Loan Agreement”);


WHEREAS, the Obligors have requested that Agent, with the consent of the
Required Lenders, amend certain provisions of the Loan Agreement; and


WHEREAS, the Required Lenders are willing to make such amendments to the Loan
Agreement, in accordance with and subject to the terms and conditions set forth
herein.


NOW, THEREFORE, in consideration of the agreements hereinafter set forth, and
for other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the parties hereto agree as follows:


ARTICLE I
AMENDMENTS TO LOAN AGREEMENT


1.1    Amendments to Definitions.


(a)    Section 1.1 of the Loan Agreement is hereby amended by adding the
following definitions in appropriate alphabetical order:


“Bail-In Action”: the exercise of any Write-Down and Conversion Powers by the
applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation”: with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the





--------------------------------------------------------------------------------



Exhibit 10.1


implementing law for such EEA Member Country from time to time which is
described in the EU Bail-In Legislation Schedule.
“EEA Financial Institution”: (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.
“EEA Member Country”: any of the member states of the European Union, Iceland,
Liechtenstein, and Norway.
“EEA Resolution Authority”: any public administrative authority or any person
entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“EU Bail-In Legislation Schedule”: the EU Bail-In Legislation Schedule published
by the Loan Market Association (or any successor person), as in effect from time
to time.    
“JV Inventory Agreement”: (a) an Inventory Agreement by and among the Obligors,
on the one hand, and Advanced Micro Devices Export SDN. BHD., on the other hand,
and (b) an Inventory Agreement by and among the Obligors, on the one hand, and
AMD Technologies (China) Co., Ltd., on the other hand, in each case, executed
and delivered in replacement of the Subsidiary Inventory Agreements to which
such Persons were party as of the Second Amendment Effective Date and in form
and substance reasonably satisfactory to Agent.
“Second Amendment Effective Date”: April 29, 2016.
“Specified JVs”: upon the effectiveness of the sale by Parent of a majority of
the Equity Interests therein pursuant to that certain Equity Interest Purchase
Agreement dated as of October 15, 2015, by and among Parent and Nantong Fujitsu
Microelectronics Co., Ltd., (a) Advanced Micro Devices Export SDN. BHD. and (b)
AMD Technologies (China) Co., Ltd.
“Write-Down and Conversion Powers”: with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.
(b)    Clause (q) of the definition of “Eligible Account” in Section 1.1 of the
Loan Agreement is hereby amended so that it reads, in its entirety, as follows:
(q)    it arises out of the sale of Inventory that was at any time prior to such
sale owned, in whole or in part, by or consigned, in whole or in part, to a
Subsidiary (other than AMDISS or the Canadian Guarantor) or a Specified JV,
unless such Subsidiary or Specified JV is party to a Subsidiary Inventory
Agreement or JV Inventory Agreement, as applicable; or
(c)    The definition of “Defaulting Lender” in Section 1.1 of the Loan
Agreement is hereby amended so that it reads, in its entirety, as follows:


“Defaulting Lender”: subject to Section 4.2.3, any Lender that (a) has failed to
(i) fund all or any portion of its Loans within two Business Days of the date
such Loans were required to be funded hereunder unless such Lender notifies the
Administrative Agent and the Borrower Agent in


2



--------------------------------------------------------------------------------



Exhibit 10.1


writing that such failure is the result of such Lender’s determination that one
or more conditions precedent to funding (each of which conditions precedent,
together with any applicable default, shall be specifically identified in such
writing) has not been satisfied, or (ii) pay to the Administrative Agent, the
Issuing Bank, or any other Lender any other amount required to be paid by it
hereunder (including in respect of its participation in Letters of Credit or
Swingline Loans) within two Business Days of the date when due, (b) has notified
the Borrower Agent, the Administrative Agent, or the Issuing Bank in writing
that it does not intend to comply with its funding obligations hereunder, or has
made a public statement to that effect (unless such writing or public statement
relates to such lender’s obligation to fund a Loan hereunder and states that
such position is based on such Lender’s determination that a condition precedent
to funding (which condition precedent, together with any applicable default,
shall be specifically identified in such writing or public statement) cannot be
satisfied), (c) has failed, within three Business Days after written request by
the Administrative Agent or the Borrower Agent, to confirm in writing to the
Administrative Agent and the Borrower Agent that it will comply with its
prospective funding obligations hereunder (provided that such Lender shall cease
to be a Defaulting lender pursuant to this clause (c) upon receipt of such
written confirmation by the Administrative Agent and the Borrower Agent), or (d)
has, or has a direct or indirect parent company that has, (i) become the subject
of a proceeding under any Insolvency Laws, or (ii) had appointed for it a
receiver, custodian, conservator, trustee, administrator, assignee for the
benefit of creditors or similar Person charged with reorganization or
liquidation of its business or assets, including the Federal Deposit Insurance
Corporation or any other state or federal regulatory authority acting in such a
capacity, or (iii) become the subject of a Bail-in Action; provided that a
Lender shall not be a Defaulting Lender solely by virtue of the ownership or
acquisition of any Equity Interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender. Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under any one or more of clauses (a)
through (d) above, and of the effective date of such status, shall be conclusive
and binding absent manifest error, and such Lender shall be deemed to be a
Defaulting Lender (subject to Section 4.2.3) as of the date established therefor
by the Administrative Agent in a written notice of such determination, which
shall be delivered by the Administrative Agent to the Borrower Agent, the
Issuing Bank, and each other Lender promptly following such determination.


1.2    Amendments to Section 4.2.3. Section 4.2.3 of the Loan Agreement is
hereby amended so that it reads, in its entirety, as follows:


4.2.3.    Status; Cure. Agent may determine in its discretion that a Lender
constitutes a Defaulting Lender and the effective date of such status shall be
conclusive and binding on all parties, absent manifest error. Borrowers, Agent
and Issuing Bank may agree in writing that a Lender has ceased to be a
Defaulting Lender, whereupon Pro Rata shares shall be reallocated without
exclusion of the reinstated Lender’s Commitments and Loans, and the Revolver
Usage and other exposures under the Revolver Commitments shall be reallocated
among Lenders and settled by Agent (with appropriate payments by the reinstated
Lender, including payment of any breakage costs for reallocated LIBOR Loans) in
accordance with the readjusted Pro Rata shares. Subject to Section 14.21, unless
expressly agreed by Borrowers, Agent and Issuing Bank, no reinstatement of a
Defaulting Lender or reallocation of a Defaulting Lender’s Pro Rata shares of
Commitments or Loans as provided in this Section 4.2 shall constitute a waiver
or release of claims against such Lender. The failure of any Lender to fund a
Loan, to make a payment in respect of LC Obligations or otherwise to perform
obligations hereunder shall not relieve any other Lender of its obligations
under any Loan Document, and no Lender shall be responsible for default by
another Lender.




3



--------------------------------------------------------------------------------



Exhibit 10.1


1.3    Amendments to Section 9.1. Section 9.1 of the Loan Agreement is hereby
amended by adding the following as a new Section 9.1.25 at the end thereof:


9.1.25    Not an EEA Financial Institution. No Obligor is an EEA Financial
Institution.


1.4    Amendments to Section 10.2.3. Section 10.2.3(c) of the Loan Agreement is
hereby amended so that it reads, in its entirety, as follows:


(c) Amend, supplement or otherwise modify, directly or indirectly, any
Subsidiary Inventory Agreement or JV Inventory Agreement or the terms thereof
without the prior written consent of Agent.


1.5    Amendments to Permitted Asset Dispositions. Section 10.2.6 of the Loan
Agreement is hereby amended so that it reads, in its entirety, as follows:


10.2.6.    Disposition of Assets. (a) make any Asset Disposition, except (i) a
Permitted Asset Disposition, (ii) a transfer of Property by an Obligor to an
Obligor, (iii) a transfer of Property (other than Collateral, except as
permitted by clause (c) below) by an Obligor to a Subsidiary, (iv) an Asset
Disposition permitted by clause (c) below, or (v) an Asset Disposition at a time
when the Payment Conditions were satisfied immediately before and after giving
effect thereto, (b) sell, factor, securitize, or otherwise transfer Accounts or
any Obligor’s rights therein, or enter into any arrangement to do the foregoing,
other than (i) the granting of Liens or other transfers to the Agent pursuant to
the Loan Documents and (ii) the sale of Qualified Factor Accounts in a Permitted
Asset Disposition pursuant to clause (e) of the definition thereof, or (c) sell
or otherwise transfer Inventory or any Obligor’s rights therein, or enter into
any arrangement to do the foregoing, other than (i) the granting of Liens or
other transfers to the Agent pursuant to the Loan Documents, (ii) the granting
of Liens permitted by Section 10.2.2(a)(i), (iii) the sale, assignment or other
transfer of Inventory to customers in the Ordinary Course of Business, (iv) the
sale or transfer of Inventory to Subsidiaries of Parent in the Ordinary Course
of Business so long as such Subsidiary is party to, and such Inventory is
subject to, a Subsidiary Inventory Agreement, or (v) the sale or transfer of
Inventory to the Specified JVs in the Ordinary Course of Business so long as
such Specified JVs are party to, and such Inventory is subject to, a JV
Inventory Agreement.


1.6    Amendments to Section 14. Section 14 of the Loan Agreement is amended by
adding the following as a new Section 14.21 at the end thereof:


Section 14.21 Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any Lender that is an EEA
Financial Institution arising under any Loan Document, to the extent such
liability is unsecured, may be subject to the write-down and conversion powers
of an EEA Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by:


(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any Lender that is an EEA Financial Institution; and


(b)    the effects of any Bail-in Action on any such liability, including, if
applicable:


(i) a reduction in full or in part or cancellation of any such liability;




4



--------------------------------------------------------------------------------



Exhibit 10.1


(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or


(iii) the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.


ARTICLE II
CONDITIONS TO EFFECTIVENESS


2.1    Closing Conditions. This Amendment shall become effective as of the day
and year set forth above (the “Amendment Effective Date”) upon satisfaction of
the following conditions (in each case, in form and substance reasonably
acceptable to the Agent):


(a)    Executed Amendment. The Agent shall have received a copy of this
Amendment duly executed by each of the Obligors, the Required Lenders and the
Agent.


(b)    Default. Before and after giving effect to this Amendment, no Default or
Event of Default shall exist.


(c)    Fees and Expenses. The Agent shall have received from the Borrowers (or
shall be satisfied with arrangements made for the payment thereof) such fees and
expenses that are payable in connection with the consummation of the
transactions contemplated hereby pursuant to the terms of the Loan Agreement,
provided, that neither Agent nor any Lender shall be entitled to a fee in
respect of this Amendment.


ARTICLE III
MISCELLANEOUS


3.1    Amended Terms. On and after the Amendment Effective Date, all references
to the Loan Agreement in each of the Loan Documents shall hereafter mean the
Loan Agreement as amended by this Amendment. Except as specifically amended
hereby or otherwise agreed, the Loan Agreement is hereby ratified and confirmed
and shall remain in full force and effect according to its terms.


3.2    Representations and Warranties of Obligors. Each of the Obligors
represents and warrants as follows:


(a)    It has taken all necessary action to authorize the execution, delivery
and performance of this Amendment.


(b)    This Amendment has been duly executed and delivered by such Obligor and
constitutes such Obligor’s legal, valid and binding obligation, enforceable in
accordance


5



--------------------------------------------------------------------------------



Exhibit 10.1


with its terms, except as enforceability may be limited by bankruptcy,
insolvency or similar laws affecting the enforcement of creditors’ rights
generally.


(c)    No consent, approval, authorization or order of, or filing, registration
or qualification with, any court or governmental authority or third party is
required in connection with the execution, delivery or performance by such
Obligor of this Amendment that has not already been obtained or made.


(d)    The representations and warranties set forth in Section 9 of the Loan
Agreement are true and correct in all material respects as of the date hereof
(except for those which expressly relate to an earlier date).


(e)    Immediately before and after giving effect to this Amendment, no event
has or will have occurred and be continuing which constitutes a Default or an
Event of Default.


3.3    Reaffirmation of Obligations. Each Obligor hereby ratifies the Loan
Agreement and acknowledges and reaffirms (a) that it is bound by all terms of
the Loan Agreement and the other Loan Documents applicable to it and (b) that it
is responsible for the observance and full performance of its respective
Obligations.


3.4    Loan Document. This Amendment shall constitute a Loan Document under the
terms of the Loan Agreement.


3.5    Expenses. The Borrowers agree to pay costs and expenses of the Agent in
connection with the preparation, execution and delivery of this Amendment
pursuant to the terms of the Loan Agreement.


3.6    Further Assurances. The Obligors agree to promptly take such action, upon
the request of the Agent, as is necessary to carry out the provisions of this
Amendment.


3.7    Entirety. This Amendment and the other Loan Documents embody the entire
agreement among the parties hereto and supersede all prior agreements and
understandings, oral or written, if any, relating to the subject matter hereof.


3.8    Counterparts; Telecopy. This Amendment may be executed in any number of
counterparts, each of which when so executed and delivered shall be an original,
but all of which shall constitute one and the same instrument. Delivery of an
executed counterpart of a signature page of this Amendment or any other document
required to be delivered hereunder, by fax transmission or e-mail transmission
(e.g. “pdf” or “tif”) shall be effective as delivery of a manually executed
counterpart of this Amendment. Without limiting the foregoing, upon the request
of any party, such fax transmission or e-mail transmission shall be promptly
followed by such manually executed counterpart.


3.9    No Actions, Claims, Etc. As of the date hereof, each of the Obligors
hereby acknowledges and confirms that it has no knowledge of any actions, causes
of action, claims,


6



--------------------------------------------------------------------------------



Exhibit 10.1


demands, damages and liabilities of whatever kind or nature, in law or in
equity, against the Agent, the Lenders, or the Agent’s or the Lenders’
respective officers, employees, representatives, agents, counsel or directors
arising from any action by such Persons, or failure of such Persons to act under
the Loan Agreement on or prior to the date hereof.


3.10    GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND SHALL BE
CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF CALIFORNIA,
WITHOUT GIVING EFFECT TO ANY CONFLICT OF LAW PRINCIPLES EXCEPT FEDERAL LAWS
RELATING TO NATIONAL BANKS.


3.11    Successors and Assigns. This Amendment shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and
assigns.


3.12    Consent to Forum; Service of Process; Waiver of Jury Trial. The
provisions set forth in Sections 14.15 and 14.16 of the Loan Agreement are
hereby incorporated by reference, mutatis mutandis.




[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]






7



--------------------------------------------------------------------------------




Exhibit 10.1


IN WITNESS WHEREOF the parties hereto have caused this Amendment to be duly
executed on the date first above written.


OBLIGORS:
ADVANCED MICRO DEVICES, INC., a Delaware corporation





By:    /s/Devinder Kumar        
Name:    Devinder Kumar
Title:    Senior Vice President,
Chief Financial Officer and
Treasurer




AMD INTERNATIONAL SALES & SERVICE, LTD., a Delaware corporation




By:    /s/Devinder Kumar        
Name:    Devinder Kumar
Title:    Chief Financial Officer




ATI TECHNOLOGIES ULC, an Alberta unlimited liability corporation




By:    /s/Devinder Kumar        
Name:    Devinder Kumar
Title:    President & CEO






        



--------------------------------------------------------------------------------




Exhibit 10.1


AGENT AND LENDERS:
BANK OF AMERICA, N.A., as Agent and a Lender





By: /s/Ron Bornstein        
Name: Ron Bornstein
Title: Senior Vice President


        



--------------------------------------------------------------------------------



Exhibit 10.1


WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Lender




By: /s/Reza Sabahi
Name: Reza Sabahi
Title: Authorized Signatory


        



--------------------------------------------------------------------------------



Exhibit 10.1


BARCLAYS BANK PLC, as a Lender




By: /s/Vanessa A. Kurbatskiy    
Name: Vanessa A. Kurbatskiy
Title: Vice President


        



--------------------------------------------------------------------------------



Exhibit 10.1


JPMORGAN CHASE BANK, N.A., as a Lender




By: /s/John G. Kowalczuk    
Name: John G. Kowalczuk
Title: Executive Director


        



--------------------------------------------------------------------------------



Exhibit 10.1


PNC BANK, NATIONAL ASSOCIATION, as a Lender




By: /s/ Neil Otte
Name: Neil Otte
Title: Relationship Manager


        



--------------------------------------------------------------------------------



Exhibit 10.1


MORGAN STANLEY SENIOR FUNDING, INC., as a Lender




By: /s/Jonathan Kerner
Name: Jonathan Kerner
Title: Vice President






        

